     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 1 of 37




 1   Michael A. Burke, Esq. (NSB #11527)
     ROBISON, SHARP, SULLIVAN & BRUST
 2   71 Washington St.
     Reno, NV 89503
 3   Telephone: (775) 329-3151
     Email: mburke@rssblaw.com
 4
     Andrea Pacelli, Esq. (pro hac vice)
 5   Mark S. Raskin, Esq. (pro hac vice)
     Michael DeVincenzo, Esq. (pro hac vice)
 6   Elizabeth Long, Esq. (pro hac vice)
     Eric Berger, Esq. (pro hac vice)
 7   KING & WOOD MALLESONS LLP
     500 Fifth Ave., 50th Floor
 8   New York, New York 10110
     Telephone: (212) 319-4755
 9   Email: andrea.pacelli@us.kwm.com
     mark.raskin@us.kwm.com
10   michael.devincenzo@us.kwm.com
     elizabeth.long@us.kwm.com
11   eric.berger@us.kwm.com
12   Steven C. Sereboff, Esq. (pro hac vice)
     SoCAL IP LAW GROUP LLP
13   1332 Anacapa, Suite 201
     Santa Barbara, CA 93101
14   Telephone: (805) 230-1356
     Email: ssereboff@socalip.com
15
     Attorneys for Plaintiff
16   Applications in Internet Time LLC
17
                                  UNITED STATES DISTRICT COURT
18
                                           DISTRICT OF NEVADA
19
     APPLICATIONS IN INTERNET TIME, LLC,                Civil Action No.: 3:13-CV-00628-RCJ-CLB
20
                                           Plaintiff,
21                                                      PLAINTIFF APPLICATIONS IN
22          v.                                          INTERNET TIME, LLC’S OPENING
                                                        CLAIM CONSTRUCTION BRIEF
23   SALESFORCE.COM, INC.,

24                                       Defendant.
25

26

27

28

     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 2 of 37




 1                                                   TABLE OF CONTENTS
                                                                                                                                             Page
 2
           INTRODUCTION .............................................................................................................. 1
 3
           BACKGROUND ................................................................................................................ 1
 4
                     Integrated Change Management Unit Technology ................................................... 1
 5
                     The Asserted Patents ............................................................................................... 2
 6
           LEGAL STANDARD ........................................................................................................ 5
 7
                     Claim Construction ................................................................................................. 5
 8
                     Indefiniteness .......................................................................................................... 7
 9
           ARGUMENT ..................................................................................................................... 7
10
                     “automatically detect[ing]” ..................................................................................... 7
11
                     1.        Detecting Automatically Does Not Preclude Indirect Human Interactions.... 8
12
                     2.        The Claims Are Not Limited to Detecting with an Intelligent Agent .......... 13
13
                     3.        The Term “Automatically Detecting” Is Not Indefinite .............................. 16
14
                     “changes that affect . . .” ....................................................................................... 16
15
                     “dynamically generate . . .” ................................................................................... 18
16
                     1.        Dynamic Generation Occurs When Needed ............................................... 19
17
                     2.        Dynamic Generation Is Not Required to Occur Immediately and Concurrently
18                             .................................................................................................................. 20
19                   3.        Dynamic Generation Does Not Preclude Modification by a User ............... 21
20                   4.        The Term “Dynamically Generat[ing]” Is Not Indefinite ........................... 22
21                   “layer” / “portion of the server” or “portion” ......................................................... 22
22                   “unique aspects of a particular application” / “functions common to various
                     applications” ......................................................................................................... 25
23
                     “business content database” .................................................................................. 27
24
                     “logical design” / “physical design” / “physical structure”..................................... 28
25
                     “builder module”................................................................................................... 29
26
           CONCLUSION ................................................................................................................ 30
27

28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                                      -i-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 3 of 37




 1                                                  TABLE OF AUTHORITIES

 2                                                                                                                                Page(s)
 3   Cases
 4   01 Communique Lab., Inc. v. LogMeIn, Inc.,
 5      687 F.3d 1292 (Fed. Cir. 2012).............................................................................................. 7

 6   3M Innovative Properties Co. v. Tredegar Corp.,
        725 F.3d 1315 (Fed. Cir. 2013)........................................................................................ 6, 12
 7
     ACTV, Inc. v. Walt Disney Co.,
 8     346 F.3d 1082 (Fed. Cir. 2003)............................................................................................ 26
 9   Amgen Inc. v. Hoechst Marion Roussel, Inc.,
10     457 F.3d 1293 (Fed. Cir. 2006).............................................................................................. 5

11   Arlington Indus., Inc. v. Bridgeport Fittings, Inc.,
         632 F.3d 1246 (Fed. Cir. 2011).............................................................................................. 6
12
     Augme Techs., Inc. v. Pandora Media, Inc.,
13      No. 11–379–LPS, 2012 WL 6055010 (D. Del. Dec. 5, 2012)............................................... 13
14   Aventis Pharma S.A. v. Hospira, Inc.,
        675 F.3d 1324 (Fed. Cir. 2012).................................................................................. 6, 14, 17
15

16   Baldwin Graphic Systems, Inc. v. Siebert, Inc.,
        512 F.3d 1338 (Fed. Cir. 2008)............................................................................................ 24
17
     Bradium Techs. LLC v. Iancu,
18      923 F.3d 1032 (Fed. Cir. 2019)............................................................................................ 14
19   CollegeNet, Inc. v. ApplyYourself, Inc.,
        418 F.3d 1225 (Fed. Cir. 2005).................................................................................. 9, 12, 13
20
     Digeo, Inc. v. Audible, Inc.,
21
        No. 05-CV-464-JLR, 2006 WL 828861 (W.D. Wash. Mar. 27, 2006) ................................. 28
22
     e-LYNXX Corp. v. Innerworkings, Inc.,
23      No. 1:10–CV–2535, 2012 WL 4484921 (M.D. Pa. Sept. 27, 2012) ...................................... 13

24   Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC,
        879 F.3d 1332 (Fed. Cir. 2018)............................................................................................ 26
25
     High Tech Med. Instrumentation, Inc. v. New Image Indus., Inc.,
26      49 F.3d 1551 (Fed. Cir. 1995) ............................................................................................. 21
27
     Hill-Rom Servs., Inc. v. Stryker Corp.,
28       755 F.3d 1367 (Fed. Cir. 2014)............................................................................................ 15
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                                     - ii -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 4 of 37




 1   IGT v. Bally Gaming Int’l, Inc.,
        659 F.3d 1109 (Fed. Cir. 2011)............................................................................................ 26
 2
     Intellectual Ventures I, LLC v. Motorola Mobility LLC,
 3       81 F. Supp. 3d 356 (D. Del. 2015) ....................................................................................... 26
 4
     Interactive Gift Exp., Inc. v. Compuserve Inc.,
 5       256 F.3d 1323 (Fed. Cir. 2001).............................................................................................. 6

 6   Kara Tech. Inc. v. Stamps.com Inc.,
        582 F.3d 1341 (Fed. Cir. 2009)........................................................................................ 6, 14
 7
     Kinetic Concepts, Inc. v. Blue Sky Medical Group, Inc.,
 8      554 F. 3d 1010 (Fed. Cir. 2009)........................................................................................... 16
 9   Marine Polymer Techs., Inc. v. HemCon, Inc.,
10     672 F.3d 1350 (Fed. Cir. 2012).............................................................................................. 7

11   In re Maxim Integrated Products, Inc.,
         No. 12-244, 2014 WL 3696137 (W.D. Penn. July 23, 2014) ................................................ 26
12
     Nautilus, Inc. v. Biosig Instruments, Inc.,
13      572 U.S. 898 (2014) ........................................................................................................ 7, 25
14   Phillips v. AWH Corp.,
15      415 F.3d 1303 (Fed. Cir. 2005)................................................................................ 5, 6, 7, 10

16   SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys. Inc.,
        242 F.3d 1337 (Fed. Cir. 2001).............................................................................................. 6
17
     Soverain Software LLC v. Amazon.com, Inc.,
18      No. 04-CV-14-LD, 2005 WL 6225276 (E.D. Tex. Apr. 7, 2005) ......................................... 28
19   SRI Int’l, Inc. v. Cisco Sys., Inc.,
        930 F.3d 1295 (Fed. Cir. 2019)............................................................................................ 12
20

21   SRI Int’l v. Matsushita Elec. Corp. of Am.,
        775 F.2d 1107 (Fed. Cir. 1985) (en banc) ............................................................................ 14
22
     SynQor, Inc. v. Artesyn Techs., Inc.,
23      709 F.3d 1365 (Fed. Cir. 2013)............................................................................................ 10
24   Telemac Cellular Corp. v. Topp Telecom, Inc.,
        247 F.3d 1316 (Fed. Cir. 2001)............................................................................................ 21
25
     U.S. v. Telectronics, Inc.,
26
        857 F.2d 778 (Fed. Cir. 1988) ............................................................................................. 16
27
     Ultimax Cement Mfg. Corp. v. CTS Cement Mfg. Corp.,
28       587 F.3d 1339 (Fed. Cir. 2009)...................................................................................... 22, 25
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                                      - iii -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 5 of 37




 1   Vehicle IP, LLC v. Werner Enterprises, Inc.,
        4 F. Supp. 3d 648 (D. Del. 2013) ........................................................................................... 9
 2
     Whitserve, LLC v. Computer Packages, Inc.,
 3      694 F.3d 10 (Fed. Cir. 2012) ............................................................................................... 13
 4
     Young v. Lumenis, Inc.,
 5      492 F.3d 1336 (Fed. Cir. 2007).............................................................................................. 7

 6   Z4 Techs., Inc. v. Microsoft Corp.,
        507 F.3d 1340 (Fed. Cir. 2007)............................................................................................ 13
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                                     - iv -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 6 of 37




 1          INTRODUCTION

 2          The words of a claim define the metes and bounds of a patented invention. The claim

 3   construction process exists to provide guidance to the finder of fact with respect to the meaning of

 4   the words used in the claim. To the extent this Court elects to construe the disputed claim terms,

 5   Applications in Internet Time, LLC’s (“AIT”) proposed constructions are correct because they

 6   conform to the ordinary meaning of the claim language and are consistent with both the specification

 7   and the prosecution history of United States Patent Nos. 7,356,482 (the “’482 Patent,” Ex. A1) and

 8   8,484,111 (the “’111 Patent,” Ex. B) (collectively, the “Asserted Patents”).

 9          In contrast to AIT’s proposed constructions, salesforce.com, inc.’s (“Salesforce”) proposed

10   constructions do not actually define the words used in the claims. Instead, Salesforce’s

11   “constructions” seek to read into the claims extraneous requirements not found on the face of the

12   claim language in a transparent attempt to manufacture defenses where none exist. Salesforce’s

13   constructions fly in the face of established Federal Circuit precedent which repeatedly denounces the

14   tactic employed by Salesforce as the “cardinal sin” of claim construction.

15          BACKGROUND
16          Integrated Change Management Unit Technology
17          In the late 1990s and early 2000s, Alternative Systems, Inc. (“ASI”) developed and
18   commercialized software for use by various third-party businesses in the environmental, health and
19   safety fields. In the late 1990s, software developers, like ASI, servicing third party businesses

20   needed to constantly update their software to reflect varying customer needs. To address that

21   problem ASI developed and commercialized a new software technology, called Integrated Change

22   Management Unit (“ICMU”), that allowed the user interface and functionality of an application to be

23   modified without having to reprogram the underlying code. On December 18, 1998 ASI filed the

24   patent application that led to the Asserted Patents based on that technology. In 2012, ASI assigned

25   the Asserted Patents to AIT, a company led by Douglas Sturgeon, a creator of the ICMU technology

26   and named inventor on the patents.

27      1
         Unless indicated otherwise, all exhibits refer to the documents attached to the Declaration of
28   Andrea Pacelli in Support of AIT’s Opening Claim Construction Brief filed herewith.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       -1-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 7 of 37




 1          The Asserted Patents are directed to a software architecture (the ICMU technology) that

 2   allows applications to be designed and maintained without requiring the reprogramming of the

 3   underlying software code. This feature addressed the problem of “continual reprogramming of the

 4   database software” required for the maintenance of software applications. Ex. A, ’482 Patent, at

 5   8:5. 2 One of the features that enables the ICMU architecture to overcome that problem is its use of a

 6   “data-driven” architecture. Id. at 10:17–20 (“Unlike ‘hard-coded’ systems, in which business

 7   functionality and content is managed by explicit lines of code, the metadata architecture of the

 8   invention is entirely data-driven.”). The use of the data-driven architecture not only avoided the

 9   need for reprogramming; it also allowed application development to be accomplished more simply,

10   such as by non-programmers. The Asserted Patents explain that the “[n]ormal programming steps

11   are decomposed into pieces that can be combined by a non-programmer into a coherent set of

12   procedures that define a unique system.” Id. at 15:46–49.

13          The Asserted Patents
14          Claim 1 of the ’482 Patent is exemplary and reads:
15          1. A system for providing a dynamically generated application having one or more
            functions and one or more user interface elements; comprising:
16
                    a server computer;
17                  one or more client computers connected to the server computer over a
18                  computer network;
                    a first layer associated with the server computer containing information about
19                  the unique aspects of a particular application;
20                  a second layer associated with the server computer containing information
                    about the user interface and functions common to a variety of applications, a
21                  particular application being generated based on the data in both the first and
22                  second layers;
                    a third layer associated with the server computer that retrieves the data in the
23                  first and second layers in order to generate the functionality and user interface
                    elements of the application; and
24
                    a change management layer for automatically detecting changes that affect an
25                  application,
26                  each client computer further comprising a browser application being executed

27      2
           The Asserted Patents have substantially identical specifications. To avoid confusion all
28   citations to the specification refer to U.S. Patent No. 7,356,482.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                      -2-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 8 of 37




 1                  by each client computer, wherein a user interface and functionality for the
                    particular application is distributed to the browser application and
 2                  dynamically generated when the client computer connects to the server
                    computer.
 3

 4   Ex. A, ’482 Patent, at 32:9–34. The claim recites a “server computer” which supports a stack of four

 5   software “layers,” each layer providing a specific functionality. As depicted in Fig. 1, in a disclosed

 6   embodiment each of the four layers (indicated as 17, 15, 13, and 11, respectively) communicates

 7   with the layers above and below it:

 8

 9

10

11

12

13

14

15

16

17

18   Each of the layers is described below.

19          Business Content Layer. Starting from the bottom, the business content layer 17 contains

20   business content including information regarding the unique aspects of a particular application. The

21   specification explains that “[w]ithin the business content layer, the relevant items are stored (and

22   changed, as appropriate) for the specific business operations of concern to the end user.” Id. at 9:56–

23   59. The specification further explains that the “business content” contained in this layer may

24   “include[] business knowledge, logical designs, physical designs, physical structures, relationships,

25   and data associated with a selected area of business activity.” Id. at 12:16–20.

26          Metadata Layer. The next component in the embodiment of Fig. 1 is the metadata layer 15,

27   which contains information about the user interface and functions common to a variety of

28   applications. Id. at 9:41–46 (“[The] metadata layer 15 … provides and/or defines data about every
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       -3-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 9 of 37




 1   feature of the user interface including, without limitation, tools, worklists, data entry forms, reports,

 2   documents, processes, formulas, images, tables, views, columns, and other structures and

 3   functions[.]”). The metadata architecture “stores all of the information used to create the front-end

 4   business application and manage the back-end business database.” Id. at 10:15–17.

 5          Java Data Management Layer. The next layer, or Java 3 data management layer, uses the

 6   information stored in the business content layer and the metadata layer to generate the functionality

 7   and user interface elements of the application. For example, this layer may “provide[] a graphical

 8   user interface … which allows a web browser user to communicate with the metadata and business

 9   content layers on a server… .” Id. at 15:5–10. As the application information is contained in the

10   business content layer and the metadata layer, the Java data management layer is not required to be

11   reprogrammed in response to changes in application requirements. Id. at 15:11–16.

12          Change Management Layer. The topmost layer, or change management layer 11,

13   automatically detects the changes that affect an application. The Asserted Patents recognize that the

14   changes detected by the change management layer may include changes in any factor “that

15   materially affects operations and/or information management requirements of a particular business.”

16   Id. at 9:2–4. The Asserted Patents teach that the change management layer can detect such changes

17   from local sources, such as an intranet, or external sources, such as a website on the Internet. Id. at

18   16:18–19 (“[t]he change layer primarily involves an intranet or the Internet”); 19:67 (explaining

19   “internal and external Web activities” can be searched for changes). In a disclosed embodiment, the

20   “change management layer 11 … includes one or more change agents that … identify and bring to

21   the user’s attention relevant regulatory and non-regulatory changes … that may affect a user’s

22   business[.]” Id. at 9:34–38.

23          As depicted by the arrows in Fig. 1, each layer “uses” the layers below it and is “used by” the

24   layers above it. For example, the metadata layer acts as an interface between the business content

25   layer and the Java data management layer. Id. at 9:52–56 (“Within the metadata layer, the relevant

26
        3
27        Java is a programming language for Internet applications. Java “applets” can be dynamically
     generated and distributed over the Internet to be executed remotely on a user’s browser. See Ex. A,
28   ’482 Patent, at 14:22–15:4.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        -4-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 10 of 37




 1   items (data entry forms, etc.) in the business content layer are defined, regulatory and non-regulatory

 2   changes in these items are implemented, and access thereto is provided.”); 9:59–61 (“A business area

 3   … in the business content layer is referenced and described by the metadata layer to enable

 4   management by the data management layer.”). The business content layer “is defined by and

 5   referenced in the metadata layer so that the necessary … procedures and data can be read and

 6   updated by the Java data management layer.” Id. at 12:24–28; see also id. at 15:17–30 (metadata

 7   provides “data mapping” between business content layer and Java data management layer). Finally,

 8   the Java data management layer includes “change configuration functions” that enable the change

 9   management layer to modify the content of the business content layer and the metadata layer in

10   response to automatic detection of changes that affect an application: “The Change Configuration

11   functions support creation and change of End User functions through a variety of flexible and

12   intelligent manual routines, such as intelligent agents, screens, fields, reports, documents and logic

13   that can be changed without requiring programming skills.” Id. at 10:6–10.

14          LEGAL STANDARD
15          Claim Construction
16          As a general proposition, claim construction begins with the words of the claims themselves.
17   Amgen Inc. v. Hoechst Marion Roussel, Inc., 457 F.3d 1293, 1301 (Fed. Cir. 2006). Claim terms are
18   generally given their ordinary and customary meaning, which “is the meaning that the term would
19   have to a person of ordinary skill in the art in question at the time of the invention.” Phillips v. AWH

20   Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005). “[T]he claims themselves provide substantial

21   guidance as to the meaning of particular claim terms.” Id. at 1314. For example, “the context in

22   which a term is used in the asserted claim can be highly instructive,” and “[o]ther claims of the

23   patent in question, both asserted and unasserted, can also be valuable sources of enlightenment as to

24   the meaning of a claim term.” Id. “In some cases, the ordinary meaning of claim language … may

25   be readily apparent even to lay judges, and claim construction in such cases involves little more than

26   the application of the widely accepted meaning of commonly understood words.” Id.

27          The specification “is the single best guide to the meaning of a disputed term.” Phillips, 415

28   F.3d at 1315. However, care must be taken to avoid reading a requirement into the claims that is not
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       -5-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 11 of 37




 1   apparent from the ordinary meaning of a term. The Federal Circuit has stated in no uncertain terms

 2   that there is a “stringent standard for narrowing a claim term beyond its plain and ordinary meaning,”

 3   Aventis Pharma S.A. v. Hospira, Inc., 675 F.3d 1324, 1330 (Fed. Cir. 2012). Such a narrowing

 4   interpretation is only appropriate under two circumstances: “1) when a patentee sets out a definition

 5   and acts as [its] own lexicographer, or 2) when the patentee disavows the full scope of a claim term

 6   either in the specification or during prosecution.” Id. (quoting Thorner v. Sony Computer

 7   Entertainment America L.L.C., 669 F.3d 1362, 1365 (Fed. Cir. 2012)). Such special definitions

 8   and/or disclaimers must be express and unambiguous. Arlington Indus., Inc. v. Bridgeport Fittings,

 9   Inc., 632 F.3d 1246, 1254 (Fed. Cir. 2011) (“[E]ven where a patent describes only a single

10   embodiment, claims will not be read restrictively unless the patentee has demonstrated a clear

11   intention to limit the claim scope using words [or] expressions of manifest exclusion or restriction.”).

12           The importation of requirements from the disclosed embodiments into the claims is the

13   “cardinal sin” of claim construction. SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys. Inc.,

14   242 F.3d 1337, 1340 (Fed. Cir. 2001). That is because the specification itself does not delimit the

15   right to exclude. That is the function and purpose of the claims. Kara Tech. Inc. v. Stamps.com Inc.,

16   582 F.3d 1341, 1348 (Fed. Cir. 2009) (“The claims, not specification embodiments, define the scope

17   of patent protection.”); see Interactive Gift Exp., Inc. v. Compuserve Inc., 256 F.3d 1323, 1331 (Fed.

18   Cir. 2001) (“In construing claims, the analytical focus must begin and remain centered on the

19   language of the claims themselves ….”).

20           The next source of potentially relevant information is the prosecution history of a patent. The

21   Federal Circuit has cautioned against placing too much emphasis on the prosecution history because

22   statements in the prosecution history are often not models of clarity. Phillips, 415 F.3d at 1317

23   (“[B]ecause the prosecution history represents an ongoing negotiation between the PTO and the

24   applicant, rather than the final product of that negotiation, it often lacks the clarity of the

25   specification and thus is less useful for claim construction purposes.”). As such, the standard for

26   importing requirements from prosecution history statements into the claims is high, demanding

27   “clear and unmistakable” disavowal of claim scope. 3M Innovative Properties Co. v. Tredegar

28   Corp., 725 F.3d 1315, 1325 (Fed. Cir. 2013) (“[I]n order for prosecution disclaimer to attach, the
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                         -6-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 12 of 37




 1   disavowal must be both clear and unmistakable.”). The Federal Circuit has explained that a “clear

 2   and unmistakable disclaimer” cannot exist if “a prosecution argument is subject to more than one

 3   reasonable interpretation.” 01 Communique Lab., Inc. v. LogMeIn, Inc., 687 F.3d 1292, 1297 (Fed.

 4   Cir. 2012) (citations and quotations omitted).

 5          Extrinsic evidence “consists of all evidence external to the patent and prosecution history,

 6   including expert and inventor testimony, dictionaries, and learned treatises.” Phillips, 415 F.3d at

 7   1317. Extrinsic evidence is generally viewed as less reliable than intrinsic evidence and cannot be

 8   used to alter the meaning of a claim term based on the claims themselves, the specification, or the

 9   prosecution history. See id. at 1318–19.

10          Indefiniteness
11          A party asserting that a patent claim is invalid for indefiniteness bears the burden of proving
12   indefiniteness by clear and convincing evidence. See Young v. Lumenis, Inc., 492 F.3d 1336, 1344–
13   45 (Fed. Cir. 2007). In order to prove indefiniteness, Salesforce must establish that the “claims, read
14   in light of the specification delineating the patent, and the prosecution history, fail to inform, with
15   reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v.
16   Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). Satisfaction of § 112, ¶ 2 requires only
17   reasonable certainty, not absolute certainty or precision. Id. at 910. The Federal Circuit has
18   explained that constructions rendering claims invalid or meaningless should be avoided unless such
19   construction “is the ‘only claim construction that is consistent with the claim’s language and the

20   written description.’” Marine Polymer Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1368 (Fed. Cir.

21   2012) (quoting Rhine v. Casio, Inc., 183 F.3d 1342, 1345 (Fed. Cir. 1999)).

22          ARGUMENT 4

23          “automatically detect[ing]”

24   Claim Term/Phrase               AIT Construction                 Salesforce Construction
     “automatically detect[ing]”     “detect[ing] without direct      Indefinite, or in the alternative,
25                                   human intervention”              requiring at least “detect[ing] without
     (’482 claims 1, 21)
                                                                      any intervention by a human operator
26
        4
27         As part of the claim construction process, the parties have agreed to constructions for a number
     of claim terms. See Ex. C, Agreed Constructions. AIT respectfully requests the Court to adopt those
28   agreed constructions.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        -7-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 13 of 37




 1                                                                    through the use of one or more
                                                                      intelligent agents”
 2

 3           The parties have three disputes with respect to the phrase “automatically detect[ing].” First,

 4   the parties dispute what it means to “automatically detect” something. For example, while the

 5   parties agree that the step of detecting must be performed without human interaction, AIT’s

 6   construction clarifies that the human interaction may indirectly be required for certain limited

 7   purposes such as initiating the software processes that perform the automatic detection. Second, the

 8   parties dispute whether “the use of one or more intelligent agents” should be read into the claims

 9   from an embodiment discussed in the specification. Lastly, Salesforce wrongly argues that the term

10   “automatically detect[ing]” is indefinite.

11           1.      Detecting Automatically Does Not Preclude Indirect Human Interactions

12           With respect to the first issue, there is no dispute that the step of automatically detecting

13   changes must be performed without direct human interaction. However, as with any software

14   process, a certain level of human interaction is required to, e.g., to turn on a device and/or initiate the

15   software process. See Ex. H, Rosenberg Reply CC Decl., ¶ 27–28. As such, AIT’s construction

16   makes clear for the jury that some level of human interaction is permitted as long as the specific

17   claimed action of detecting changes is not performed by a human. In particular, human interaction

18   may be used to perform indirect steps such as those that occur in order to initiate the detection step.

19   The claim language, the specification, and the prosecution history all support the conclusion that the

20   indirect steps related to “automatically detect[ing]” can involve human interaction. Salesforce’s

21   construction is silent on this issue.

22           The claim language supports AIT’s construction. With respect to the term “automatically

23   detect[ing],” the claim language specifies the extent to which automation is required. For example,

24   claim 1 of the ’482 Patent recites “[a] system for providing a dynamically generated application …

25   comprising” eight limitations. Ex. A, ’482 Patent, at 32:9–34. Yet, only one limitation explicitly

26   requires automation: “a change management layer for automatically detecting changes that affect an

27   application.” On its face, the claim language is not directed to a completely automated process with

28   no human intervention. Instead, pursuant to the claim language, the step of detecting changes must
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        -8-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 14 of 37




 1   be performed without human interaction, but the claimed and unclaimed steps or functions both

 2   leading to and resulting from such automated detection are not so limited. As the “automatically

 3   detect[ing]” limitation appears as part of a “comprising” claim, the claim language itself permits the

 4   use of manual steps as long as they are not directly involved in the detecting step. See CollegeNet,

 5   Inc. v. ApplyYourself, Inc., 418 F.3d 1225, 1235 (Fed. Cir. 2005) (construing term “automatically” in

 6   software limitation such that a “human may initiate or interrupt the process” based, in part, on use of

 7   “comprising”); Vehicle IP, LLC v. Werner Enterprises, Inc., 4 F. Supp. 3d 648, 660 (D. Del. 2013)

 8   (“The use of the word ‘comprising’ … suggests that the asserted limitations should be inclusive of

 9   the possibility that manual operations could occur before, after, and/or during the claimed automatic

10   functions.”).

11          The specification supports AIT’s construction. AIT’s proposed construction is consistent

12   with the use of the term “automatically detect[ing]” in the Asserted Patents. The specification

13   expressly states that a user can choose or elect to either

14   “automatically configure” or “manually implement” the

15   detected change information. Ex. A, ’482 Patent, at 10:57–60

16   (“Configuration Users can choose to automatically configure

17   the preceding recommendation based on a set of default

18   conditions, or can manually implement the configuration using

19   a configuration toolkit.”). Fig. 2, reproduced here, shows how

20   a user can control automatic processes to, e.g., accept

21   recommended changes (which may be automatically detected)

22   and choose to automatically configure such changes. As such,

23   the specification teaches that human intervention may be used

24   indirectly to control an automated function or step.

25          Similarly, the specification teaches that the triggering of an alert message may be performed

26   “automatically” but that a user may be involved indirectly to set up this automated response:

27          A user selects an alert mode, specifies an expiration date and time, selects one or
            more recipients, selects manual/send for the alert, views an alert history and/or sets
28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        -9-
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 15 of 37




 1          up one or more alert conditions that will automatically trigger the sending of an alert.

 2   Id. at 20:15–20. The specification recognizes that the mere fact that a user manually “sets up one or

 3   more alert conditions” does not mean that actions taken based upon or using those alert conditions,

 4   such as the sending of an alert, are not performed automatically. Id.

 5          The specification further discusses an advantage of the invention as “recommending

 6   modifications to the business content, and automatically effecting modifications in the system

 7   without the use of programmers and/or programming.” Id. at 7:64–67. The “recommend[ed]

 8   modifications” that are “automatically effect[uated]” require human approval before they are

 9   effectuated “automatically.” As such, the specification recognizes, the changes that are ultimately

10   detected automatically may be caused by human activity.

11          In sum, the specification consistently and repeatedly uses the term “automatically” in a

12   manner that permits indirect human activities. As such, any construction of “automatically” that

13   precludes indirect human interaction would be inconsistent with the specification’s use of the word

14   “automatically” and should not be adopted. Phillips, 415 F.3d at 1322–23 (cautioning that

15   constructions cannot “contradict any definition … ascertained by a reading of the patent

16   documents”). Indeed, as detailed, reading “automatically” to preclude indirect human interaction

17   would exclude a preferred embodiment. Such constructions are “rarely, if ever, correct.” SynQor,

18   Inc. v. Artesyn Techs., Inc., 709 F.3d 1365, 1378–79 (Fed. Cir. 2013) (“A claim construction that

19   ‘excludes the preferred embodiment is rarely, if ever, correct and would require highly persuasive

20   evidentiary support.’”).

21          The prosecution history supports AIT’s construction. Consistent with the claims and the

22   specification, the prosecution history evidences that the term “automatically” does not preclude

23   indirect human interaction. During the prosecution of the application that led to the issuance of the

24   ’482 Patent, the examiner rejected the claims as allegedly anticipated by U.S. Patent No. 5,960,200

25   (“Eager”). Ex. D, 02/28/07 Office Action, at 3. With respect to the “automatically detecting”

26   limitation, the examiner found that the “change management layer for automatically detecting

27   changes” was disclosed in two passages and certain figures describing Eager’s “re-architecting

28   system.” Id. at 4 (relying on “column 2, lines 34-57 and column 4, lines 42-51 and Figs. 1, 16, 17,
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                     - 10 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 16 of 37




 1   24” and finding “specifically, ‘change management layer’ corresponds to re-architecting system in

 2   Eager’s teaching”). In response to the examiner’s rejection, the inventors appealed the decision to

 3   the United States Patent and Trademark Office appeal board. 5

 4          In their appeal, the inventors explained that both of the passages relied on by the examiner

 5   failed to disclose detecting changes in an application, let alone automatically detecting such changes.

 6   Ex. E, 08/28/07 Appeal Brief, at 10–12. The inventors conceded that Eager disclosed an automated

 7   function, namely “automatically translating” a source application, but explained that functionality

 8   “[did] not relate to detecting changes in the applications, and relate[d] even less to automatically

 9   detecting such changes.” Id. at 10–11. The inventors further explained why each of the figures cited

10   by the examiner also failed to disclose “detecting changes that affect an application.” Id. at 12–13.

11   Plainly, the inventors did not disavow the meaning of “automatically” reflected by the specification

12   in distinguishing the portions of Eager relied on by the examiner. Instead, the inventors’ arguments

13   were addressed to the word “detecting” and had nothing to do with the word “automatically.”

14          Separately from addressing Eager’s “re-architecting system”, the inventors explained that

15   Eager’s “re-engineering system” (which the examiner had not relied on) taught away from

16   “automatically detecting changes.” The inventors explained that “Eager teaches modifying

17   applications in relation to Eager’s re-engineering system.” Id. at 14. The inventors further explained

18   that Eager stated that these modifications were performed by “application developers and

19   maintenance personnel [who] modify application screens and messages.” Id. The inventors

20   informed the examiner that this manual modification taught away from a “means that would operate

21   ‘automatically.’” Id. Far from representing a clear and unmistakable disavowal, the inventors’

22   statement stands for the unremarkable (and undisputed) position that when an act is performed by

23   human developers or maintenance personnel, that act is not performed automatically.

24          In sum, the appeal brief: (i) argued that the portions of Eager relied on by the examiner failed

25   to disclose detecting application changes at all, let alone detecting such changes automatically; and

26
        5
27        The Board never considered the inventors’ arguments, because in response to the appeal brief
     the examiner withdrew the rejection and allowed the claims. See Ex. O, 12/28/07 Notice of
28   Allowability.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                      - 11 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 17 of 37




 1   (ii) explained that Eager’s teaching with respect to “modifying applications screens,” which the

 2   examiner had not alleged to be detecting changes, was manually performed by “application

 3   developers,” teaching away from an automated function. The use of the term “automatically” in the

 4   appeal brief is entirely consistent with the ordinary meaning of that term reflected by the

 5   specification. There are no statements remotely directed to, let alone expressly and unequivocally

 6   disclaiming, indirect actions by a user with respect to the claimed “automatically” detecting steps.

 7   3M Innovative, 725 F.3d at 1325 (“[I]n order for prosecution disclaimer to attach, the disavowal must

 8   be both clear and unmistakable.”); SRI Int’l, Inc. v. Cisco Sys., Inc., 930 F.3d 1295 (Fed. Cir. 2019)

 9   (in order to read requirements into the claims from the prosecution history, “the prosecution history

10   must evince a ‘clear and unmistakable surrender’” of claim scope).

11          Precedent confirms that the term “automatically” does not preclude indirect human

12   activities. Where, as here, the claim language only requires a single software step or function to be

13   performed “automatically,” it is legally incorrect to construe the word “automatically” to preclude all

14   human intervention at any level.

15          The Federal Circuit addressed a similar issue to the one presented here in CollegeNet, Inc. v.

16   ApplyYourself, Inc., 418 F.3d 1225 (Fed. Cir. 2005). In that case, the Federal Circuit held that

17   “automatically” means “once initiated, the function is performed by a machine, without the need for

18   manually performing the function.” Id. at 1235–36. The CollegeNet court explained that a “machine

19   still performs the claimed functions without manual operation, even though a human may initiate or

20   interrupt the process.” Id. at 1235. The Federal Circuit provided several examples supporting an

21   understanding of automatic processes that contemplate indirect human intervention, such as an

22   automatic dishwasher and auto-pilot:

23          [S]imply because a human has to load [an automatic dishwasher] and press the start
24          button, and has the ability to turn it off mid-cycle, does not mean that the device does
            not ‘automatically’ wash the dishes. Similarly, an autopilot which is turned on by a
25          human and necessarily must be able to be interrupted by a human once the automatic
            process is engaged … remains an ‘automatic’ device.
26

27   Id. (internal citations and quotations omitted). The Federal Circuit further explained that an inclusive

28   definition of “automatically” was proper because the claims in CollegeNet, like the claims at issue
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                      - 12 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 18 of 37




 1   here, contained the word “comprising.” Id. (“[T]he use of ‘comprising’ suggests that additional,

 2   unrecited elements are not excluded. Such elements could include human actions to expressly

 3   initiate the automatic storing or inserting, or to interrupt such functions.”).

 4          Following CollegeNet, in Z4 Techs., Inc. v. Microsoft Corp., 507 F.3d 1340 (Fed. Cir. 2007),

 5   the Federal Circuit again rejected arguments that “automatically” should exclude all user interaction,

 6   whether direct or indirect. In Z4 Techs. the Federal Circuit explained: “[N]othing in the claims or

 7   specification precludes user interaction in the selection or initialization of the automatic registration.

 8   Thus, the district court correctly rejected [Defendant’s] attempt to exclude any user interaction from

 9   the claims.” Id. at 1351; see also Whitserve, LLC v. Computer Packages, Inc., 694 F.3d 10, 19–21

10   (Fed. Cir. 2012) (recognizing “[a] machine may still perform the claimed process automatically, even

11   though a human might manually initiate or interrupt the process.”). District courts have routinely

12   followed the Federal Circuit’s guidance with respect to the term “automatically,” recognizing that

13   indirect steps related to but not actually performing the limitation at issue may be done through

14   human interaction. See, e.g., Augme Techs., Inc. v. Pandora Media, Inc., No. 11–379–LPS, 2012

15   WL 6055010, at *7 (D. Del. Dec. 5, 2012) (Stark, J.) (relying on CollegeNet to reject the argument

16   that the term “‘automatically provided’ necessarily excludes any human intervention”); e-LYNXX

17   Corp. v. Innerworkings, Inc., No. 1:10–CV–2535, 2012 WL 4484921, at *9–10 (M.D. Pa. Sept. 27,

18   2012) (finding that “automatically comparing” does not mean “without human intervention or

19   input”).

20          In sum, the intrinsic evidence, including the claims themselves, the specification, and the

21   prosecution history, is consistent with established precedent and reflects that “automatically

22   detect[ing]” precludes direct human interaction with respect to the detecting limitation itself, but

23   does not preclude indirect human interaction related to the performance of the detection process,

24   such as initiation or conclusion of the process by a user.

25          2.      The Claims Are Not Limited to Detecting with an Intelligent Agent
26          The second issue with respect to the “automatically detect[ing]” limitation is Salesforce’s

27   attempt to add the requirement that detection may only occur “through the use of one or more

28   intelligent agents.” That requirement is not supported by the intrinsic evidence.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        - 13 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 19 of 37




 1          The pertinent limitation of claim 1 of the ’482 Patent recites: “a change management layer for

 2   automatically detecting changes that affect an application.” Ex. A, ’482 Patent, at 32:27–28. On its

 3   face, the limitation does not require intelligent agents. Instead, the claim explains that it is the

 4   “change management layer” that automatically detects changes, and says nothing about an additional

 5   requirement of an “intelligent agent.” Further, the claims evidence that the inventors were capable of

 6   claiming “intelligent agents” when they wanted to do so. Claims 8 and 28 of the ’482 Patent recite

 7   that “the change management layer further comprises one or more intelligent agents that detect

 8   changes that affect an application.” Id. at 32:59–61, 34:16–18. The fact that certain claims include

 9   an explicit requirement that the detecting be accomplished through “intelligent agents” evidences

10   that not all claims are limited to “intelligent agents.” See SRI Int’l v. Matsushita Elec. Corp. of Am.,

11   775 F.2d 1107, 1122 (Fed. Cir. 1985) (en banc) (“It is settled law that when a patent claim does not

12   contain a certain limitation and another claim does, that limitation cannot be read into the former

13   claim in determining either validity or infringement.”); Kara Tech., 582 F.3d at 1347 (“‘Differences

14   among claims can … be a useful guide in understanding the meaning of particular claim terms.’ …

15   [W]hen the inventor wanted to restrict the claims to require the use of a key, he did so explicitly.”).

16          The Federal Circuit has made clear that a requirement with no textual support in the claim

17   language, such as requiring “intelligent agents,” can only be read into the claims in narrow and

18   limited circumstances. As detailed above, a patentee must either set forth an express definition for a

19   claim term or “disavow[] the full scope of a claim term either in the specification or during

20   prosecution.” Aventis, 675 F.3d at 1330. Here, neither of those circumstances exist.

21          With respect to the specification, there can be no legitimate dispute that the specification

22   includes no clear and express definition for “automatically detecting” that requires the use of

23   intelligent agents. See Bradium Techs. LLC v. Iancu, 923 F.3d 1032, 1050 (Fed. Cir. 2019) (“[T]o

24   act as its own lexicographer, a patentee must ‘clearly set forth a definition of the disputed claim

25   term’ other than its plain and ordinary meaning.”). There is simply no definitional statement with

26   respect to the phrase “automatically detecting” that “clearly express[es] an intent” that detection

27   must only occur with an “intelligent agent.” Id.

28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        - 14 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 20 of 37




 1             Similarly, the specification does not contain an express disavowal of claim scope requiring

 2   the use of intelligent agents. Express disavowal requires the specification to “make[] clear” that the

 3   claim is limited to a particular form of the invention. Hill-Rom Servs., Inc. v. Stryker Corp., 755

 4   F.3d 1367, 1372 (Fed. Cir. 2014). Here, the specification does not remotely state that the claimed

 5   inventions require the use of intelligent agents. See id. (recognizing disavowal requires “clear”

 6   statements such as “the present invention requires …” or “the present invention is …” or “all

 7   embodiments of the present invention are …”). For example, the specification discusses “intelligent

 8   agents” as one of a variety of routines that can be “changed without requiring programming skill.”

 9   Ex. A, ’482 Patent, at 10:6–146 (“The Change Configuration functions support creation and change

10   of End User functions through a variety of flexible and intelligent manual routines, such as

11   intelligent agents, screens, fields, reports, documents and logic that can be changed without

12   requiring programming skills.”). The specification further explains that intelligent agents are

13   embodiment dependent: “In one embodiment, the system is expressed as seven interacting menus …

14   with the following functions[:] Intelligent Agent.” Id. at 16:65–7:34. Far from using expressly

15   limiting language, the specification uses permissive language in explaining that an “intelligent agent”

16   “can be used to identify changes in laws, statutes, ordinances, regulations and related issues.” Id. at

17   20:3–4. The use of the permissive word “can” is the antithesis of an express statement that an

18   intelligent agent is required.

19             Finally, consistent with the claim language and the ordinary rules of claim construction, the

20   prosecution history evidences that the only claims limited to “intelligent agents” are those claims

21   which contain limitations expressly directed to “intelligent agents.” For example, in their appeal

22   brief, the inventors argued that certain claims were separately patentable over Eager because Eager

23   failed to disclose “intelligent agents.” Ex. E, 08/28/07 Appeal Brief, at 21–25. Not surprisingly, the

24   only claims the inventors distinguished from Eager based on the use of “intelligent agents” were

25   those claims that expressly required “intelligent agents,” i.e., pending claims 11, 12 and 21. Id. at

26   30–31. The fact that the inventors distinguished Eager based on its lack of “intelligent agents” only

27
         6
28           In all quotations, emphasis is added unless otherwise indicated.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        - 15 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 21 of 37




 1   with respect to claims expressly limited to “intelligent agents” belies any suggestion that the

 2   inventors intended all claims to be limited to “intelligent agents.” See U.S. v. Telectronics, Inc., 857

 3   F.2d 778, 782–83 (Fed. Cir. 1988) (arguments directed to claim that “explicitly contained such a

 4   limitation … cannot furnish a basis for restricting” a claim that does not contain such limitation).

 5            3.     The Term “Automatically Detecting” Is Not Indefinite
 6            Salesforce’s assertion that this term is indefinite lacks merit. AIT’s construction is readily

 7   understandable and consistent with the intrinsic evidence, the claim language, and precedent. The

 8   fact that the claims are “readily understandable” to one of skill in the art is also evidenced by the

 9   expert declaration submitted by both parties’ experts in this action. See Ex. F, Rosenberg CC Decl.,

10   ¶ 37; Ex. G, Bederson CC Decl., ¶ 77. Those declarations evidence a skilled artisan would be able to

11   understand and apply the “automatically detecting” limitation without issue. See Kinetic Concepts,

12   Inc. v. Blue Sky Medical Group, Inc., 554 F. 3d 1010, 1022 (Fed. Cir. 2009) (finding claims

13   sufficiently definite where accused infringer failed to establish “that a person of skill in the art would

14   be unable to ascertain the meaning of the term.”).

15            “changes that affect . . .”
16   Claim Term/Phrase                  AIT Construction             Salesforce Construction
     “changes that affect a             No construction              “modifications to regulatory,
17   particular application”/           necessary – plain and        technological, or social requirements
     “changes that affect an            ordinary meaning. 7          stored in a third party repository that
18   application”                                                    affect an application”
19   (’482 claims 1, 21)
     “changes that affect the           No construction              “modifications to regulatory,
20   information in the first           necessary – plain and        technological, or social requirements
     portion of the server or the       ordinary meaning.            stored in a third party repository that
21   information in the second                                       affect information about unique
     portion of the server”                                          aspects of a particular application or
22   (’111 claim 13)                                                 functions common to various
                                                                     applications”
23

24            The dispute with respect to this term is straightforward: Salesforce wrongly seeks to add two
25   separate requirements into the claims. First, Salesforce seeks to require that the claimed “changes”
26   can only be changes to “regulatory, technological, or social requirements.” Second, Salesforce seeks
27
        7
28          In an effort to streamline the issues, AIT no longer proposes a construction for these terms.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        - 16 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 22 of 37




 1   to add a requirement that the claimed “changes” must be stored in a “third party repository.” Neither

 2   requirement is supported by the claim language itself, the specification, or the prosecution history.

 3          The claim language does not support limiting the claims to the two requirements

 4   Salesforce seeks to add. Claim 1 of the ’482 Patent recites “a change management layer for

 5   automatically detecting changes that affect an application.” Ex. A, ’482 Patent, at 32:27–28. The

 6   claim language does not state, suggest or imply that “changes that affect an application” can only be

 7   changes to regulatory, technology or social requirements. Similarly, the claim language makes no

 8   mention of a third party repository. As such, the two requirements Salesforce seeks to inject into the

 9   claims are not based on the ordinary meaning of the claim language.

10          The specification does not support limiting the claims to the two requirements

11   Salesforce seeks to add. In order for any requirement to be read into the claims, Salesforce must

12   point to either an expressly limiting definition or a clear and unmistakable surrender of claim scope.

13   Aventis, 675 F.3d at 1330. Here, the specification plainly does not expressly require that changes

14   may only relate to regulatory, technology or social requirements; or that these requirements be in a

15   third party repository.

16          First, the specification does not unequivocally state that “changes” are limited to “regulatory,

17   technological, or social requirements.” To the contrary, the specification broadly describes the

18   change management layer as “includ[ing] one or more change agents that … identify and bring to the

19   user’s attention relevant regulatory and non-regulatory changes … that may affect a user’s business.”

20   Ex. A, ’482 Patent, at 9:34–38. The term “changes” is used expansively:

21          The invention provides an integrated system for managing data that is, or can be,
            constantly changing, because of changes in regulations, in the business environment,
22          in technology and in any other factor that materially affects operations and/or
            information management requirements of a particular business. …
23

24          This invention monitors, responds to, and incorporates changes in, federal, state and
            local laws, statutes, ordinances and regulations (referred to collectively herein as
25          “regulations”) and changes in technology in one or more regulated areas of
            commercial activity, such as environmental health and safety (EH&S), and food,
26          drugs, cosmetics, medical devices and treatments (“FDCMTD”).
27

28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                      - 17 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 23 of 37




 1   Id. at 8:66–9:16. The specification thus recognizes that the changes may include “any … factor that

 2   materially affects operations and/or information management requirements of a particular business,”

 3   and provides a wide range of examples. Nowhere does the specification indicate that the “changes”

 4   are limited by those representative examples.

 5          Second, the specification does not contain a disclaimer requiring that all “changes” are

 6   detected from a “third party repository.” To the contrary, the specification explains that the change

 7   layer may involve either “an intranet or the Internet.” Ex. A, ’482 Patent, at 16:18–19 (“[t]he change

 8   layer primarily involves an intranet or the Internet”). An intranet is an internal network that is

 9   often walled off from third party repositories. Ex. H, Rosenberg Reply CC Decl., ¶ 33. Thus, the

10   specification not only fails to unambiguously require that changes are limited to those detected from

11   a “third party repository,” it expressly teaches that changes can be detected from an intranet. Indeed,

12   the specification explains that “[t]he internet is one source of information on regulatory change that

13   is both prompt and cost-effective.” Ex. A, ’482 Patent, at 10:24–26. It further describes an

14   exemplary process where an “Intelligent Agent launches one or more intelligent agents (IAs) to

15   pursue internal and external Web activities.” Id. at 19:66–67. The specification also recognizes that

16   the invention can be used in “stand-alone or local applications,” but it is not limited to such

17   applications. Ex. A, ’482 Patent at 22:29–31 (“Because the system is, or may be arranged to be,

18   accessed and used through an Internet connection, the system is not limited to stand-alone or local

19   applications.”). When these statements are considered together, it is plain that the claimed “changes”

20   are not limited to those detected from the Internet, let alone those detected from a “third party

21   repository” not mentioned in the specification. 8

22          “dynamically generate . . .”

23   Claim Term/Phrase                 AIT Construction                 Salesforce Construction
     “dynamically generate a           “dynamically generate”           Indefinite, or in the alternative,
24   functionality and a user          means “generate or update        requiring at least “generate [both
     interface”                        when needed.”                    a functionality and a user
25                                                                      interface] immediately and
     (’111 claim 13)                   No construction necessary
                                                                        concurrently without any
26
        8
27        Although not a preclusive finding, the PTAB recognized that the specification teaches an
     embodiment in which the detected changes are not limited to “external Web activities.” Ex. I, PTAB
28   Dec. 28, 2016 FWD, at 14 (relying on “intranet”).
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                         - 18 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 24 of 37




 1                                for “a functionality and a           modification of software by a
                                  user interface.”                     user”
 2
     “dynamically generated when “dynamically [re-]generated”          Re-generated: “generated again
 3   the client computer connects means “generate or update            after in [sic] initial generation”
     to the server computer” /    when needed.”                        “When the client computer
 4   “dynamically re-generated”   No construction necessary for        connects to the server computer”
     (’482 claims 1, 21)          “when the client computer            means “when a connection
 5                                connects to the server               between a client computer and a
                                  computer.”                           server computer is initiated”
 6

 7          There are several disputes with respect to the “dynamically generate/re-generate” limitations.

 8   First, the parties dispute (1) what the phrase “dynamically generate” means. Second and third,

 9   Salesforce wrongly seeks to add requirements that dynamic generation must occur (2) “immediately

10   and concurrently” and (3) “without any software modification by a user.” Lastly, (4) Salesforce

11   wrongly argues that the phrase “dynamically generate” is indefinite.

12          1.      Dynamic Generation Occurs When Needed

13          With respect to the phrases “dynamically generate a functionality and a user interface” and

14   “dynamically [re-]generate[d, ing],” “dynamically generate” means “generate or update when

15   needed,” and the rest of the phrases need no construction. This construction is consistent with the

16   intrinsic evidence and the ordinary meaning of “dynamically.”

17          With respect to the claim language, claim 1 of the ’482 Patent recites “a user interface and

18   functionality for the particular application is distributed to the browser application and dynamically

19   generated when the client computer connects to the server computer.” Ex. A, ’482 Patent, at 32:31–

20   34. Thus, the claim language on its face expressly specifies when the “dynamically generat[ing]” is

21   performed, i.e., “when the client computer connects to the server computer.” Other independent

22   claims recite similar limitations. See id. at 33:56–58 (claim 21); Ex. B, ’111 Patent, at 33:29–34:4

23   (claim 13). Thus, every claim requiring dynamic generation also includes temporal limitations

24   connected with such dynamic generation.

25          The phrases in the asserted claims which specify when dynamic generation is needed, i.e.,

26   “when the client computer connects to the server computer” or when it “establishes a connection

27   with the server computer,” do not require further construction. The concepts of connecting and

28   establishing a connection between two computers is sufficiently understandable to a jury such that no
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                      - 19 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 25 of 37




 1   further construction is required. See Ex. F, Rosenberg CC Decl., ¶ 52.

 2          The specification supports a conclusion that “dynamic” generation means generation “when

 3   needed.” The specification teaches that the “Java data management layer … provides a graphical

 4   user interface for both the metadata layer and the business content layer.” Ex. A, ’482 Patent, at

 5   15:5–7. The specification explains that “[t]he Java data management layer and thus what the end user

 6   sees … is generated as needed by a single program that interprets what a form will look like.” Id. at

 7   15:26–29. Consistently with this disclosure, the claims’ use of the term “dynamically generat[ing]”

 8   refers to the ability of the inventive system to generate “a graphical user interface,” i.e., “what the

 9   end user sees,” “as needed.”

10          AIT’s proposed construction is also consistent with the ordinary meaning of the words

11   “dynamic” and “dynamically” and the meaning to one of skill in the art. In layperson’s terms,

12   something that is dynamic changes over time, in contrast to something that is static which tends not

13   to change. In the software context, “dynamic code generation” refers to the generation of executable

14   code at run time (i.e., when it is needed) in contrast to static code which is generated once. See Ex.

15   F, Rosenberg CC Decl., ¶ 48. Consistently, dictionaries have recognized the term dynamically may

16   refer to changes that occur as needed. See Ex. J, The Microsoft Computer Dictionary, at 158

17   (recognizing dynamic when used “in describing both hardware and software … describes some

18   action or event that occurs when and as needed”).

19          2.      Dynamic Generation Is Not Required to Occur Immediately and Concurrently
20          Salesforce’s proposed requirement that “dynamically generating” must occur “immediately”

21   and “concurrently” has no basis in the claim language or the specification and must be rejected.

22          First, Salesforce’s construction is not supported by the claim language. There is no reason to

23   conjure a requirement out of thin air regarding when dynamic generation must occur. As detailed

24   above, the claims require that dynamic generation occurs either “when the client computer connects

25   to the server computer” or when it “establishes a connection with the server computer.” Ex. A, ’482

26   Patent, at 32:33–34 (claim 1), 33:57–58 (claim 21); Ex. B, ’111 Patent, at 34:3–4 (claim 13). The

27   claims, on their face, lack any requirement that dynamic generation must occur “immediately” or

28   “concurrently” with such connections.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       - 20 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 26 of 37




 1          Second, the specification fails to include any teaching requiring that dynamic regeneration

 2   may only occur “immediately” or “concurrently” with respect to any other process. Instead, as

 3   detailed above, consistent with the ordinary meaning of the term “dynamically,” the specification

 4   states that the generation of the user interface may occur “as needed.” Ex. A, ’482 Patent, at 15:27–

 5   28. Far from containing an express disclaimer or lexicographical definition that would justify

 6   limiting the timing of dynamic generation such that it must occur “immediately” and “concurrently”

 7   with any other activities, the words “immediately” and “concurrently” are simply not used in the

 8   intrinsic evidence to describe, let alone limit, the timing of the claimed generation step. As it stands,

 9   it appears Salesforce seeks to create a claim requirement from whole cloth.

10          3.      Dynamic Generation Does Not Preclude Modification by a User
11          The second limitation Salesforce seeks to graft onto the claims is a requirement that dynamic

12   generation must occur “without any modification of software by a user.” Salesforce’s proposal is

13   both inconsistent with the intrinsic record and misleading to the jury.

14          Salesforce does not specify what exactly it means by “without any modification of software

15   by a user.” To the extent Salesforce argues that an accused system must be programmed to infringe

16   without requiring additional software programming, then there does not appear to be a dispute.

17   Indeed, the Federal Circuit recognizes that infringement is avoided if an accused device is incapable

18   of satisfying a claim limitation without reprogramming. See Telemac Cellular Corp. v. Topp

19   Telecom, Inc., 247 F.3d 1316, 1330 (Fed. Cir. 2001) (“[T]hat a device is capable of being modified

20   to operate in an infringing manner is not sufficient, by itself, to support a finding of infringement.”);

21   High Tech Med. Instrumentation, Inc. v. New Image Indus., Inc., 49 F.3d 1551, 1555–56 (Fed. Cir.

22   1995) (the fact that the accused device could be altered in a way that satisfies the claim term did not

23   lead to infringement).

24          Consistent with settled precedent, the specification recognizes that the claimed invention

25   must be capable of performing the claimed function “without requiring the services of one or more

26   programmers to re-program and/or recode the software items affected by the change.” Ex. A, ’482

27   Patent, at 8:41–43. Indeed, the specification teaches that although the system is capable of

28   performing various processes without involving programmers, “small code segments” may be used
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       - 21 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 27 of 37




 1   to perform such processes. Id. at 12:50–52 (“This approach is implemented using intuitive, user-

 2   friendly, dialog-based screens and using small code segments to define business logic.”). The

 3   prosecution history reiterates that the inventive system is capable of performing various functions,

 4   including generating an application “without requiring (re)programming of underlying software.”

 5   Ex. E, 08/28/07 Appeal Brief, at 3.

 6          Salesforce’s proposed construction departs in one important way from the law of

 7   infringement and the intrinsic evidence: The law of infringement and the intrinsic evidence

 8   recognized that reprogramming cannot be “required,” but it is permitted nevertheless. Indeed, the

 9   specification and the prosecution history both use the phrase “without requiring,” yet that phrase is

10   absent from Salesforce’s construction. As such, Salesforce’s construction appears to exclude not

11   only any system that requires reprogramming to perform the dynamic generation process, but also

12   any system that permits, but does not require, such reprogramming. Any such argument would be

13   inconsistent with the teachings of the Asserted Patents.

14          4.      The Term “Dynamically Generat[ing]” Is Not Indefinite
15          Despite proposing a construction for this term, Salesforce urges that the term “dynamically

16   generate” is not amenable to construction. The evidence belies Salesforce’s argument. Both parties’

17   experts have submitted declarations evidencing that the term “dynamically generat[ing]” is

18   understandable to one of skill in the art. Ex. F, Rosenberg CC Decl., ¶¶ 46–48; Ex. G, Bederson CC

19   Decl., ¶¶ 122–128; Ex. H, Rosenberg Reply CC Decl., ¶ 45–47. Salesforce’s expert has merely

20   opined that the term is indefinite if the Court rejects Salesforce’s attempts to read in various

21   requirements. See Ex. G, Bederson CC Decl., ¶¶ 127–128. However, as a legal matter, claims are

22   not indefinite merely because they fail to contain requirements an accused infringer would like. See

23   Ultimax Cement Mfg. Corp. v. CTS Cement Mfg. Corp., 587 F.3d 1339, 1352 (Fed. Cir. 2009)

24   (“Merely claiming broadly does not render a claim insolubly ambiguous, nor does it prevent the

25   public from understanding the scope of the patent.”).

26          “layer” / “portion of the server” or “portion”

27   Claim Term/Phrase             AIT Construction                    Salesforce Construction
     “layer”                       “a set of functionally or           Indefinite, or in the alternative,
28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       - 22 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 28 of 37




 1   (’482 claims 1, 3, 5, 10,      logically related software          requiring at least “a group of data
     20, 21, 23, 25, 30, 40)        components”                         and/or functions that is separate
 2                                                                      and distinct from other such
                                                                        groups”
 3   “portion of the server” /      “a functionally or logically        Indefinite, or in the alternative,
     “portion”                      related subset of one or more       requiring at least “a subset of one
 4                                  server computers”                   server computer separate and
     (’111 claims 13–17)
                                                                        distinct from other subsets”
 5

 6           AIT’s proposed construction for the term “layer” is “a set of functionally or logically related

 7   software components.” That construction is consistent with the ordinary meaning of the word

 8   “layer” in the art of the ’482 Patent and its usage in the specification. Similarly, AIT’s proposed

 9   construction for the related term “portion [of the server]” as “a functionally or logically related

10   subset of one or more server computers” is consistent with the intrinsic evidence. Salesforce seeks to

11   inject into these terms two extraneous requirements: (i) that “layers” or “portions” be “separate and

12   distinct” from each other; and (ii) that a “portion” be “a subset of one server computer.” Salesforce

13   further argues indefiniteness, which is nonsensical in view of the testimony of both sides’ experts.

14           The meaning of “layer” is readily apparent from the specification of the ’482 Patent. The

15   patent describes a system with a layered architecture, including a “change management layer,” a

16   “Java data management layer,” a “metadata layer,” and a “business content layer.” Ex. A, ’482

17   Patent, at 9:33–48. The structure and function of each of these “layers” is described in detail in the

18   specification. Id. at 12:15–16:60. Fig. 1 of the ’482 Patent shows diagrammatically how these

19   different layers logically relate to each other. Id. at Fig. 1.

20           The ’482 Patent does not provide an express definition of “layer,” however the meaning of

21   this term is well-known and well-defined in the software field. See Ex. F, Rosenberg CC Decl., ¶ 35.

22   Consistent with its use in the specification, a layer is generally understood to be a logical structuring

23   mechanism for the elements that make up a software system. Id. Thus, one of ordinary skill in the

24   art would understand that “layer” is used in the ’482 Patent to refer to “a set of functionally or

25   logically related software components.” Id. As detailed above, this concept of layers being

26   comprised of functionally or logically related items is consistent with the specification.

27           The related term “portion” should be construed consistently with “layer.” The ordinary

28   meaning of “portion” is not in dispute: it is “[a] section or quantity within a larger thing; a part of a
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                        - 23 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 29 of 37




 1   whole.” Ex. K, American Heritage Dictionary of the English Language (4th ed. 2000), at 1368.

 2   Consistently with the plain meaning of the word “portion,” in the context of the ’111 Patent a

 3   “portion [of a server]” is “a functionally or logically related subset of one or more server computers.”

 4   Indeed, Fig. 1 discloses logical or functional portions of a server and not physically separate

 5   portions. Ex. A, ’482 Patent, at Fig. 1.

 6          Layers and portions are not required to be physically separate and distinct. Salesforce

 7   argues that a “layer” must be “separate and distinct from other [layers],” i.e., precluding any overlap

 8   between “layers.” This argument simply ignores that the claimed “layers” are software components

 9   and not physical articles. Indeed, the specification does not require that “layers” be physically

10   separate and distinct from each other. To the contrary, as detailed above, the Fig. 1 embodiment

11   shows a logical, not physical, relationship between layers and demonstrates that the layers are all

12   software components that functionally work together. Further, the specification recognizes that

13   layers are not required to be physically separate and distinct from each other, expressly teaching that

14   two layers may “together serve as a standard interface system.” Ex. A, ’482 Patent, at 16:4–5. The

15   specification further explains that “[t]he relationship between the business content layer and the Java

16   data management layer may be characterized as a ‘data mapping’” (id. at 15:19–21), which requires

17   information in each layer to be associated with each other.

18          Salesforce’s position with respect to the related term “portion [of the server]” similarly lacks

19   merit. Nothing in the plain meaning of the word “portion” requires it to be “separate and distinct

20   from other [portions],” i.e., non-overlapping. Nor do the claims, specification, or prosecution history

21   suggest that “portions” must be completely physically separate or distinct.

22          A portion does not have to be a subset of a single server. Salesforce’s construction is also

23   wrong because it requires that a “portion” be “a subset of one server computer,” rather than “one or

24   more server computers” as proposed by AIT. Claim 13 recites “a server accessible by a browser

25   executed on a client device, the server including” four “portions.” Ex. B, ’111 Patent, at 33:20–22.

26   In patent parlance, the phrase “a server” means one or more servers. Baldwin Graphic Systems, Inc.

27   v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008) (“That ‘a’ or ‘an’ can mean ‘one or more’ is

28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                      - 24 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 30 of 37




 1   best described as a rule, rather than merely as a presumption or even a convention.”). Salesforce’s

 2   proposed construction flies in the face of this rule of patent law.

 3            “Layer” and “portion” are not indefinite. The scope of these terms is reasonably certain to

 4   those of ordinary skill in the art. See Nautilus, 572 U.S. at 910. Both sides’ experts agree that

 5   “layer” is a term of art in the field of the ’482 Patent. See Ex. F, Rosenberg CC Decl., ¶ 35; Ex. G,

 6   Bederson CC Decl., ¶ 130. Salesforce’s expert merely opines that if the term is construed as

 7   proposed by AIT (i.e., if the term is susceptible to AIT’s construction) then the term is not

 8   susceptible to construction. Ex. G, Bederson CC Decl., ¶ 141. On its face, Salesforce’s position is

 9   nonsensical. If the Court adopts AIT’s construction of “layer” and “portion” then, by definition,

10   those terms are subject to construction. See Ultimax Cement Mfg. Corp., 587 F.3d at 1352

11   (“claiming broadly does not render a claim insolubly ambiguous ….”).

12            “unique aspects of a particular application” / “functions common to various
              applications”
13
     Claim Term/Phrase                     AIT Construction                Salesforce Construction
14   “unique aspects”                      No construction necessary       Indefinite
     (’482 claims 1, 21)                   – plain and ordinary
15                                         meaning. 9
     (’111 claim 13)
16   “information about user               No construction necessary       Indefinite, or in the alternative,
     interface elements and one or         – plain and ordinary            requiring at least “information
17   more functions common to              meaning.                        about user interface components
     various applications” /                                               and functions used by multiple
18   “information about the user                                           different applications, excluding
     interface and functions common                                        any unique aspects of those
19   to a variety of applications”                                         applications”
     (’111 claim 13)
20
     (’482 claims 1, 21)
21            The primary dispute with respect to these terms centers on Salesforce’s contention that the
22   terms “unique” and “common” are not amenable for construction. Yet, in the context of the claims,
23   the terms “unique” and “common” are readily understandable by both those of skill in the art and lay
24   readers, and there is no need to further explain the meaning of these terms. Further, Salesforce’s
25   construction for the “common” terms as “excluding any unique aspects” makes little sense as the
26   claim already requires “common” information to be “common to a variety of applications.”
27
        9
28          In an effort to streamline the issues, AIT no longer proposes a construction for these terms.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       - 25 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 31 of 37




 1           Salesforce’s indefiniteness argument can be resolved based on the claim language itself. For

 2   example, claim 1 of the ’482 Patent recites “a first layer . . . containing information about the unique

 3   aspects of a particular application” and “a second layer . . . containing information about the user

 4   interface and functions common to a variety of applications.” Ex. A, ’482 Patent, at 32:15–20; see

 5   also id. at 33:39–43; Ex. B, ’111 Patent at 33:23–28. Thus, in the context of the claim, “unique

 6   aspects of a particular application” is contrasted with aspects “common to a variety of applications.”

 7   Based on the context of the claim limitations, “unique aspects” are simply aspects of an application

 8   that are not “common” to multiple applications. Salesforce’s indefiniteness argument simply ignores

 9   that the words “unique” and “common” must be considered in the context of how they are used in the

10   claim. ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1088, 1090 (Fed. Cir. 2003) (“[T]he context

11   of the surrounding words of the claim also must be considered in determining the ordinary and

12   customary meaning” of terms in a claim); IGT v. Bally Gaming Int’l, Inc., 659 F.3d 1109, 1117 (Fed.

13   Cir. 2011) (“Extracting a single word from a claim divorced from the surrounding limitations can

14   lead construction astray.”).

15           Even if the use of the word “unique” was not clear from its context in the claims, the mere

16   fact that the word “unique” may be considered a relative term does not mean that the claim is

17   indefinite. See, e.g., Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC, 879 F.3d

18   1332, 1346 (Fed. Cir. 2018) (“All that is required is some standard for measuring the term of

19   degree.”). Indeed, courts have no difficulty construing the term “unique” even in the absence of

20   clarifying language in the claims. See, e.g., Intellectual Ventures I, LLC v. Motorola Mobility LLC,

21   81 F. Supp. 3d 356, 369–70 (D. Del. 2015) (claim term “unique transaction identifier” was not

22   indefinite); In re Maxim Integrated Products, Inc., No. 12-244, 2014 WL 3696137, at *11 (W.D.

23   Penn. July 23, 2014) (claim term “substantially unique electronically readable identification number”

24   not indefinite).

25           The specification is consistent with the claimed recitation of “unique” and “common” aspects

26   of an application. For example, the Asserted Patents describe a “business content layer” that

27   contains information “specific to the particular business operations of interest to the user.” Ex. A,

28   ’482 Patent, at 9:46–48. The specification also discloses a “metadata layer” that “provides and/or
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                      - 26 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 32 of 37




 1   defines data about every feature of the user interface including, without limitation, tools, worklists,

 2   data entry forms, reports, documents, processes, formulas, images, tables, views, columns, and other

 3   structures and functions.” Id. at 9:41–46. The specification further explains that “the metadata

 4   architecture … stores all of the information used to create the front-end business application and

 5   manage the back-end business database.” Id. at 10:15–17. Thus, consistent with the claims, the

 6   specification teaches storing features of a “particular application,” e.g., those that are unique to that

 7   application, and features used to “create the front-end business applications,” e.g., those that are

 8   common to multiple applications. See Ex. F, Rosenberg CC Decl., ¶ 50.

 9          One of ordinary skill in the art reading the claims would understand the boundary of the

10   terms “unique” and “common” and be able to apply them with reasonable certainty. As explained by

11   Mr. Rosenberg, when the terms “unique” and “common” are considered in light of the claim

12   language they are readily understandable. Ex. H, Rosenberg Reply CC Decl., ¶ 51. Consistent with

13   Dr. Rosenberg’s testimony and the language of the claims, during the IPR proceedings, expert

14   declarations were submitted by Salesforce and RPX evidencing that the meaning of “unique” and

15   “common” in the context of the claims would be readily ascertainable to one of ordinary skill in the

16   art. See, e.g., Ex. M, Crovella PTAB Decl., ¶¶ 31–33.

17          Lastly, with respect to the “common” terms, Salesforce separately proposes adding a

18   requirement that aspects “common to various applications” do not include “unique aspects” of those

19   applications. That requirement appears to serve no purpose. To the extent information is common to

20   various applications, by definition, such information is not unique to a particular application.

21          “business content database”

22   Claim Term/Phrase                 AIT Construction                  Salesforce Construction
     “business content database”       “a data store containing data     Indefinite
23                                     specific to particular business
     (’482 claims 3, 23)
                                       operations”
24

25          As recognized by AIT’s construction, a “business content database” is “a data store

26   containing data specific to particular business operations.” Salesforce contends that the

27   straightforward term “business content database” is not susceptible to construction.

28          Claims 3 and 23 of the ’482 Patent recite “a business content database having data about one
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       - 27 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 33 of 37




 1   or more different predetermined business applications.” Ex. A, ’482 Patent, at 32:41–43, 33:66–67.

 2   On its face, a “business content database” is a database containing data relating to business content.

 3   The specification explains that business content includes “business knowledge, logical designs,

 4   physical designs, physical structures, relationships, and data associated with a selected area of

 5   business activity.” Id. at 12:16–19. In other words, as the claim term implies, the specification

 6   teaches the “business content database” is a repository that contains various types of data “associated

 7   with a selected area of business activity.” Id. That is consistent with AIT’s proposed construction of

 8   “a data store containing data specific to particular business operations.”

 9            The ordinary meaning of “business content database” is readily understandable to a skilled

10   person as well as to a lay juror. First, there can be no dispute concerning the meaning of “database.”

11   See Ex. A, ’482 Patent at 29:50–52 (“A ‘database’ is a collection or group of objects that holds

12   various related information items.”). Adding the modifier “business content” to the word “database”

13   does not render this phrase indefinite. Instead, “business content” is simply an adjective used to

14   describe the type of information stored in the claimed database. The use of adjectives in this context

15   is hardly unique and does not somehow render the claimed phrase unclear to a skilled person. See

16   Digeo, Inc. v. Audible, Inc., No. 05-CV-464-JLR, 2006 WL 828861, at *13 (W.D. Wash. Mar. 27,

17   2006) (recognizing a “transactional database” has an ordinary meaning that is “a structured computer

18   memory for storing and accessing data related to transactions”); Soverain Software LLC v.

19   Amazon.com, Inc., No. 04-CV-14-LD, 2005 WL 6225276, at *10 (E.D. Tex. Apr. 7, 2005)

20   (“‘merchant database’ means ‘a database of or related to a merchant’”).

21            “logical design” / “physical design” / “physical structure”

22   Claim Term/Phrase           AIT Construction                   Salesforce Construction
     “logical design”            No construction necessary –        “an arrangement of data in a series of
23                               plain and ordinary meaning. 10     logical relationships referred to as
     (’482 claim 24)
     (’111 claim 15)                                                entities or attributes”
24
     “physical design”           No construction necessary –        “description of a physical database
25   (’482 claim 24)             plain and ordinary meaning.        including tables and constraints”
     (’111 claim 15)
26
     “physical structure”        No construction necessary –        “structure of a database that can be
27                                                                  seen and operated on by the operating
        10
28           In an effort to streamline the issues, AIT no longer proposes a construction for these terms.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       - 28 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 34 of 37




 1   (’482 claim 24)            plain and ordinary meaning.       system, such as the physical files
     (’111 claim 15)                                              stored on a disk”
 2

 3           The plain language of the claims is dispositive as to the meaning of these terms. For

 4   example, claim 23 of the ’482 Patent recites “a business content database having data about one or

 5   more different predetermined business applications.” Ex. A, ’482 Patent, at 33:65–67. Claim 24

 6   further requires that “the data [of claim 23] … comprises one or more of business knowledge, logical

 7   designs, physical designs, physical structures and relationships associated with the predetermined

 8   business application.” Id. at 34:1–5. As such, “logical designs, physical designs, [and] physical

 9   structures” are types of “data about one or more different predetermined business applications”

10   within the “business content database.” No further construction is necessary.

11           Salesforce’s constructions explode these six words into a total of 49 words plucked from an

12   Oracle software manual (not a dictionary or treatise) that is not referenced in the specification. See

13   Ex. N at 2-2, 3-2. Based on that manual alone, Salesforce seeks to limit the claim scope to an

14   arrangement of data, or a description/structure of a database. Such usage is contrary to the claim

15   language, which specifies the logical designs, physical designs, and physical structures are types of

16   “data” that may be contained in the “business content database.” As such, the Court should reject

17   Salesforce’s proposal as improperly narrow and confusing.

18           “builder module”

19   Claim Term/Phrase        AIT Construction                  Salesforce Construction
     “builder module”         “a software tool to construct     “self-contained unit of software capable
20   (’482 claim 10)          an application or part of an      of generating part of an application”
                              application”11
21

22           The parties dispute whether the term “builder module” is a “software tool,” as AIT proposes,

23   or whether the “builder module” must be a “self-contained unit of software,” as Salesforce argues.

24   The term “builder module” appears in claim 10 of the ’482 Patent. That claim specifies that the

25   “server” comprises, among other things, “a builder module for permitting a user to build a user

26   interface for a particular application using the second layer.” Ex. A, ’482 Patent, at 33:1–4. Thus,

27      11
            Previously, AIT had asserted that the application had to be constructed “from metadata.” In an
28   effort to narrow the parties’ dispute, AIT is no longer pressing that position.
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                      - 29 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 35 of 37




 1   based on the plain language of the claim, the builder module must be software that is used as a tool,

 2   i.e., “a software tool,” to construct, i.e., “build,” the “user interface … using the second layer.”

 3   Unasserted claims 11–18 of the ’482 Patent similarly specify that the software required by the

 4   “builder module” is a tool to construct or build various objects such as forms, using a “form builder,”

 5   reports using a “report builder,” and documents using a “document builder.” Id. at 33:5–30. As

 6   such, consistent with the claims of the Asserted Patents, the “builder module” should be construed as

 7   “a software tool to construct an application or part of an application.”

 8          AIT’s construction is consistent with the specification and its discussion of the software tools

 9   used to build an application. The specification explains:

10          Within the Java management layer, configuration tools take the place of a
            programmer and define various end user functions in terms of metadata, and
11          metadata definitions are used to implement the desired end user functions. Within
            the metadata layer, the relevant items (data entry forms, etc.) in the business content
12
            layer are defined, regulatory and non-regulatory changes in these items are
13          implemented, and access thereto is provided.

14   Id. at 9:49–56; see also id. at 16:5–12; 16:35–47 and Fig. 6 (showing procedure for creating a data

15   entry form); id. at 20:63–21:58 (detailing configuration tools). As such, the term “builder module” is

16   disclosed in the specification in the same manner it is used in the claims to refer to “a software tool”

17   that is used to construct an application or part of an application. See Ex. F, Rosenberg Decl., ¶ 88.

18          Salesforce’s proposal that a “builder module” is a “self-contained unit of software” is

19   unsupported by the specification and confusing. There is nothing in the specification that requires a

20   “builder module” to be a “self-contained unit of software.” As it stands, it appears that Salesforce

21   simply created a requirement from whole cloth.

22          CONCLUSION

23          For the foregoing reasons, AIT respectfully requests the Court to adopt its proposed

24   constructions of the abovementioned disputed terms.

25

26

27

28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       - 30 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 36 of 37




 1   Dated: April 6, 2021              /s/ Andrea Pacelli

 2                                     Michael A. Burke, Esq.
                                       ROBISON, BELAUSTEGUI, SHARP & LOWA
 3
                                       Professional Corporation (Resident Counsel)
 4                                     71 Washington Street
                                       Reno, Nevada 89503
 5
                                       Andrea Pacelli, Esq. (pro hac vice)
 6                                     Mark S. Raskin, Esq. (pro hac vice)
                                       Michael DeVincenzo, Esq. (pro hac vice)
 7                                     Elizabeth Long, Esq. (pro hac vice)
                                       Eric Berger, Esq. (pro hac vice)
 8                                     KING & WOOD MALLESONS LLP
                                       500 Fifth Ave., 50th Floor
 9                                     New York, New York 10110
                                       Telephone: (212) 319-4755
10                                     Email: andrea.pacelli@us.kwm.com
                                       mark.raskin@us.kwm.com
11                                     michael.devincenzo@us.kwm.com
                                       elizabeth.long@us.kwm.com
12                                     eric.berger@us.kwm.com
13                                     Steven C. Sereboff, Esq. (pro hac vice)
                                       SoCAL IP LAW GROUP LLP
14                                     1332 Anacapa, Suite 201
                                       Santa Barbara, CA 93101
15                                     Telephone: (805) 230-1356
                                       Email: ssereboff@socalip.com
16
                                       Attorneys for Plaintiff
17                                     Applications in Internet Time, LLC
18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                              - 31 -
     Case 3:13-cv-00628-RCJ-CLB Document 153 Filed 04/06/21 Page 37 of 37




 1                                     CERTIFICATE OF SERVICE

 2   The undersigned certifies that on April 6, 2021 I caused the foregoing PLAINTIFF

 3   APPLICATIONS IN INTERNET TIME, LLC’S OPENING CLAIM CONSTRUCTION

 4   BRIEF to be filed with the Clerk of the Court by using the CM/ECF system which will send a

 5   Notice of Electronic Filing to the following counsel of record:

 6

 7   Leigh T. Goddard
     lgoddard@mcdonaldcarano.com
 8
     John J. Frankovich
 9   jfrankovich@mcdonaldcarano.com
10   Kevin P.B. Johnson
     kevinjohnson@quinnemanuel.com
11
     Ray R. Zado
12
     rayzado@quinnemanuel.com
13
     Sam S. Stake
14   samstake@quinnemanuel.com

15   Attorneys for Defendant salesforce.com, Inc.

16

17

18   Dated: April 6, 2021                           /s/ Andrea Pacelli
                                                    Andrea Pacelli
19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF

                                                       - 32 -
